                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                  No. 5:20-CV-486-BO

SONY AL YNN NDIA YE,                                  )
                                                      )
       Plaintiff,                                     )
                                                      )
V.                                                    )              ORDER
                                                      )
                                                      )
LLOYD AUSTIN, Secretary, Department of                )
Defense, et al .,                                     )
                                                      )
       Defendant.                                     )


       This matter is before the Court on the Memorandum and Recommendation (M&R) of

United States Magistrate Judge Robert T. Numbers, II. [DE 6]. No objections to the M&R have

been filed, and the matter is ripe for review. For the reasons discussed below, the Court adopts

the M&R in its entirety.

       A district court is required to review de novo those portions of an M&R to which a party

timely files specific objections or where there is plain error. 28 U.S.C. § 636(b)(l); Thomas v. Arn,

474 U.S. 140, 149-50 (1985) . " [I]n the absence of a timely filed objection, a district court need

not conduct de novo review, but instead must only satisfy itself that there is no clear error on the

face of the record in order to accept the recommendation." Diamond v. Colonial Life & Acc. Ins.

Co. , 416 F.3d 310,315 (4th Cir. 2005) (internal quotation and citation omitted).

       No party has objected to the M&R, and the time for doing so has passed. The Court has

reviewed the M&R and is satisfied that there is no clear error on the face of the record.

Accordingly, the M&R is ADOPTED.
                                      CONCLUSION

       The M&R of Judge Numbers is ADOPTED. [DE 6]. Plaintiffs application to proceed in

forma pauperis is GRANTED and plaintiffs complaint is DISMISSED because her claims are

time-barred. The Clerk is DIRECTED to close the case.




       SO ORDERED, this the   41-    day of May, 2021.




                                          TERRENCE W. BOYLE
                                          UNITED STA TES DISTRICT




                                              2
